DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims19, 26, 40, 43-50 and 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Emmett (GB 2512085) in view of Vialpando (US 9,480,344).
Regarding claim 19, Emmett discloses a safety seat liner (Fig. 1) comprising:(a) a head support member (at 4); (b) a body support member (middle), wherein the body support member is connected to the head support member, wherein the body support member comprises a surface, a bottom edge, and a location of minimum width relative to an x-axis, wherein the surface defines an inner edge, and wherein the inner edge defines a hole (3), and wherein substantially all of the surface can contact a child, when in use as a carrier, wherein the safety seat liner is dimensioned to support a child in a car seat. See Figs. 1-3. Emmett does not disclose a circular member.  
Vialpando, which is drawn to a safety seat liner, discloses a circular member (51) connected to a body supported member, wherein the circular member is configured to 
Regarding claim 26, Emmett further discloses a child's car seat. See Fig. 2. 
Regarding claim 40, the safety seat liner is in direct contact with the child's car seat. See Fig. 2.   
Regarding claim 47, the hole is the only hole within the body support member (other holes can be defined in the head support). See Fig. 6.   
Regarding claim 48, the hole, as modified above, can be between a location of minimum width and the circular member.  Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hole located as claimed in order to allow desire items to pass therethrough, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.
Regarding claims 49 and 50, Emmett further discloses a child's car seat with the safety seat liner in direct contact with the child's car seat. See Figs. 1-6. 
Regarding claims 43-46 and 53-57, Emmett, as modified above, discloses the claimed invention except for the claimed dimensions. It would have been an obvious matter of design choice to use the claimed dimensions, since Applicant has not disclosed that such dimensions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Emmett. 

Claims 41, 42, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Emmett as applied above in further view of Tucker (US 4,724,988).
Regarding claims 41, 42, 51 and 52, Emmett does not disclose a stitch as claimed. Tucker, which is drawn to a child seat, discloses a body support member that further comprises vertical stitches configured to contour to a child's lower back and/or bottom. See Fig. 2 and col. 3, ll. 10-31. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use vertical stitches, as disclosed by Tucker, on the device of Emmett in order to create a seat that contours to a child. 

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734